Citation Nr: 0948224	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  03-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right hand crush injury, currently evaluated 10-percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left hand crush injury, currently evaluated 10-percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
tinea pedis of the right foot.

4.  Entitlement to an increased (compensable) rating for 
tinea pedis of the left foot.

5.  Entitlement to an increased (compensable) rating for 
tinea cruris.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision of the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued the 10 percent ratings already 
in effect for the Veteran's service-connected right and left 
hand disabilities as residuals of a crush injury, as well as 
the noncompensable (zero percent) ratings in effect for his 
service-connected bilateral tinea pedis (feet) and tinea 
cruris (groin/crotch).

In a May 2005 decision, the Board also denied these Veteran's 
claims, and the Veteran appealed to the U. S. Court of 
Appeals for Veterans Claims (Court/CAVC).  In August 2006, 
his attorney and VA's Office of General Counsel - 
representing the Secretary - filed a joint motion asking the 
Court to vacate the Board's decision and remand the claims 
for further development and readjudication.  The Court 
granted the joint motion for remand in an order issued later 
that same month and returned the case to the Board for 
compliance with the directives specified.

To comply with the Court's order, the Board in turn remanded 
this case to the RO, in June 2007 via the Appeals Management 
Center (AMC) in Washington, DC, including to schedule the 
Veteran for VA examinations so his disabilities could be 
reevaluated.  As will be discussed below, however, he failed 
to report for his scheduled examinations and did not provide 
any explanation for his absence or request to have them 
rescheduled.  And this, alone, is reason enough to summarily 
deny his claims.  See 38 C.F.R. § 3.655(b) (2009).




FINDING OF FACT

The Veteran, without good cause, failed to report for VA 
examinations scheduled for October 9, 2008, to evaluate the 
severity of his service-connected crush injuries involving 
his hands, as well as his skin condition involving tinea 
cruris (groin/crotch) and bilateral tinea pedis (feet).


CONCLUSIONS OF LAW

1.  A disability rating higher than 10 percent for residuals 
of a right hand crush injury must be denied as a matter of 
law.  38 C.F.R. § 3.655 (2009).

2.  A disability rating higher than 10 percent for residuals 
of a left hand crush injury must be denied as a matter of 
law.  38 C.F.R. § 3.655 (2009).

3.  A compensable rating for tinea pedis of the right foot 
must be denied as a matter of law.  38 C.F.R. § 3.655 (2009).

4.  A compensable rating for tinea pedis of the left foot 
must be denied as a matter of law.  38 C.F.R. § 3.655 (2009).

5.  A compensable disability rating for tinea cruris must be 
denied as a matter of law.  38 C.F.R. § 3.655 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

As the joint motion indicated, and as the Board explained 
when remanding this case in June 2007, the Board's prior May 
2005 decision was vacated because the Veteran had not been 
provided an adequate VA examination upon which to rate his 
disabilities that are at issue in this appeal.  38 C.F.R. § 
3.327(a) (2009).  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 
1 Vet. App. 121 (1991).

A VA examination to evaluate his skin condition had been 
scheduled for February 2003, but he had cancelled that 
examination after stating he had no then current rash or pain 
affecting his feet.  And although his hands were examined by 
VA in February 2003, as explained in the joint motion, that 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 4.2.  See also Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.)

As a result, to comply with the Court-granted joint motion, 
the Board remanded this case in June 2007 to schedule the 
Veteran for appropriate VA examinations (orthopedic and 
dermatological) to reassess the severity of these 
disabilities, including to obtain additional necessary 
information regarding their respective manifestations.  The 
initial attempts on remand to schedule the Veteran for these 
examinations were unsuccessful because of the unavailability 
of a dermatologist and orthopedist at the local VA medical 
facility.  In an August 2009 letter, however, the Veteran was 
notified that his examinations had been scheduled for 
August 29, 2009.  The letter also stated, "[i]f you cannot 
make an appointment, or if you have any questions, please 
contact our office Tuesday through Friday from 8am to 4pm . . 
."  Unfortunately, the Veteran failed to appear for these 
scheduled VA examinations and did not offer any explanation 
for his absence or request to again reschedule these 
evaluations.



A VA regulation addresses the consequences of a Veteran's 
failure to attend scheduled medical examinations.  See 
38 C.F.R. § 3.655.  Subpart (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  In subpart (b) it is provided that, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or [as here] a claim for increase, the 
claim shall be denied.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  
(Italics added for emphasis).

Such is the situation here.  Thus, in light of the Veteran's 
failure to appear for his scheduled VA examinations, without 
any explanation whatsoever, the Board has no choice or 
discretion but to summarily deny his claims since all of them 
are for increased ratings for already established service-
connected disabilities.  It is worth reiterating in this 
regard that the Board's prior decision, in May 2005, was 
vacated based on his argument that he had not been provided 
adequate VA examinations, even though he had cancelled his 
dermatological examination in February 2003 (although, as 
mentioned, had appeared for the examination of his hands).  
And now, after going through a rather lengthy appeals 
process, he inexplicably again has failed to appear for his 
scheduled VA examinations, without any explanation.

The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA was obligated to 
schedule the Veteran for appropriate VA examinations, which 
it did by notifying him at his most recent address of record 
of the date, time, and location of the examinations.  But he 
in turn was responsible for either showing up at the 
scheduled time or notifying VA of his desire to reschedule.  
But he did neither.  See Olson v. Principi, 3 Vet. App. 480, 
483 (1992) (after the Veteran failed to appear to a scheduled 
VA examination, the Court held that the duty to assist is not 
always a one-way street, or a blind alley, and that the 
Veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim.)

Under these circumstances, the Board must deny the Veteran's 
claims.  And as the disposition of these claims is based on 
the law and not the facts of the case, the claims must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  If the 
Veteran attempts to raise a future claim, he must be prepared 
to meet the requirements of 38 C.F.R. § 3.655 by cooperating 
with VA's efforts to provide an adequate medical examination.

Because the claims are being denied as a matter of law, the 
Veterans Claims Assistance Act of 2000 (VCAA) is 
inapplicable.  38 U.S.C.A. § 5100 et seq.  See also Manning 
v. Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  See 
also Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).




ORDER

The claim for disability rating higher than 10 percent for 
residuals of a right hand crush injury is summarily denied.

The claim for a disability rating higher than 10 percent for 
residuals of a left hand crush injury is summarily denied.

The claim for a compensable disability rating for tinea pedis 
of the right foot is summarily denied.

The claim for a compensable disability rating for tinea pedis 
of the left foot is summarily denied.

The claim for a compensable disability rating for tinea 
cruris of the left foot is summarily denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


